Case 3:21-cv-00394-MMH-JRK Document 6 Filed 04/15/21 Page 1 of 5 PageID 113




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


   EDITH SCHMELZER-GONZALEZ,

               Plaintiff,

   vs.                                          Case No. 3:21-cv-394-MMH-JRK

   TARGET CORPORATION, a
   Foreign Profit Corporation,

              Defendant.
   _________________________________________/

                                       ORDER

         THIS CAUSE is before the Court sua sponte. Federal courts are courts

   of limited jurisdiction and therefore have an obligation to inquire into their

   subject matter jurisdiction. See Kirkland v. Midland Mortgage Co., 243 F.3d

   1277, 1279-1280 (11th Cir. 2001); see also Burns v. Windsor Ins. Co., 31 F.3d

   1092, 1095 (11th Cir. 1994). This obligation exists regardless of whether the

   parties have challenged the existence of subject matter jurisdiction. See Univ.

   of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999) (“[I]t is well

   settled that a federal court is obligated to inquire into subject matter jurisdiction

   sua sponte whenever it may be lacking”). “In a given case, a federal district

   court must have at least one of three types of subject matter jurisdiction: (1)

   jurisdiction under a specific statutory grant; (2) federal question jurisdiction
Case 3:21-cv-00394-MMH-JRK Document 6 Filed 04/15/21 Page 2 of 5 PageID 114




   pursuant to 28 U.S.C. § 1331; or (3) diversity jurisdiction pursuant to 28 U.S.C.

   § 1332(a).” Baltin v. Alaron Trading, Corp., 128 F.3d 1466, 1469 (11th Cir.

   1997).

         On April 13, 2021, Defendant Target Corporation, (Target) filed a notice

   of removal, seeking to remove this case from the Circuit Court, Seventh Judicial

   Circuit, in and for Flagler County, Florida. See generally Defendant Target

   Corporation’s Notice of Removal (Doc. 1; Notice). In the Notice, Target asserts

   that the Court has subject matter jurisdiction over this action pursuant to 28

   U.S.C. § 1332 as “[t]he amount in controversy in this case is greater than

   $75,000.00 exclusive of interest and costs, and there is complete diversity

   between the parties.” See id. ¶ 12. However, upon review of the Notice and the

   attached Complaint (Doc. 1-3; Complaint), the Court is unable to determine

   whether it has diversity jurisdiction over this action because Target has not

   adequately plead the citizenship of Plaintiff Edith Schmelzer-Gonzalez. 1 See

   Taylor v. Appleton, 30 F.3d, 1365, 1367 (11th Cir. 1994).



   1      The failure to adequately allege diversity jurisdiction in this case is certainly not
   unique. See Wilkins v. Stapleton, No. 6:17-cv-1342-Orl-37GJK, 2017 WL 11219132, at *1
   (M.D. Fla. Aug. 1, 2017) (“Diversity jurisdiction appears to create the biggest pleading
   challenge for the Bar.”). But, as aptly stated in Wilkins, the all-to-common “failure to
   demonstrate even a passing familiarity with the jurisdictional requirements of the federal
   courts results in a waste of judicial resources that cannot continue.” Id. Indeed,

         [t]he U.S. District Court for the Middle District of Florida is one of the busiest
         district courts in the country and its limited resources are precious. Time spent
         screening cases for jurisdictional defects, issuing orders directing repair of
         deficiencies, then rescreening the amended filings and responses to show cause


                                                -2-
Case 3:21-cv-00394-MMH-JRK Document 6 Filed 04/15/21 Page 3 of 5 PageID 115




          For a court to have diversity jurisdiction under 28 U.S.C. § 1332(a), “all

   plaintiffs must be diverse from all defendants.” Univ. of S. Ala., 168 F.3d at 412.

   In the Notice, Target alleges that “[a]t the time of the incident alleged in

   Plaintiff’s Complaint, Plaintiff was a citizen and resident of Flagler County,

   Florida.” See Notice ¶ 3. As support for these allegations, Target cites to the

   Complaint, in which Plaintiff alleges that she “was a resident of Palm Coast,

   Flagler County, Florida.” See id. (citing Complaint ¶ 2). However, to establish

   diversity jurisdiction in a case involving a natural person, a party must include

   allegations of the person’s citizenship, not where he or she resides. Taylor, 30

   F.3d at 1367. A natural person’s citizenship is determined by the person’s

   “domicile,” or “the place of his true, fixed, and permanent home and principal

   establishment . . . to which he has the intention of returning whenever he is

   absent therefrom.” McCormick, 293 F.3d at 1257-58 (quotation and citation

   omitted). “Citizenship, not residence, is the key fact that must be alleged in the

   complaint to establish citizenship for a natural person.” Taylor, 30 F.3d at 1367;

   Miss. Band of Choctaw Indians v. Holyfield, 490 U.S. 30, 48 (1989) (“‘Domicile’

   is not necessarily synonymous with ‘residence[.]’”). Although Target alleges that




          orders is time that could and should be devoted to the substantive work of the
          Court.

   Id. at *1 n.4. As such, before filing any future pleadings in federal court, counsel is strongly
   encouraged to review the applicable authority on federal subject matter jurisdiction. See id.
   at *1-2 (bulleting several “hints” on how to allege federal diversity jurisdiction properly).


                                                 -3-
Case 3:21-cv-00394-MMH-JRK Document 6 Filed 04/15/21 Page 4 of 5 PageID 116




   “Plaintiff was a citizen” of Florida, Target appears to base that assertion on

   Plaintiff’s representation in the Complaint that she “was a resident of Palm

   Coast, Flagler County, Florida”—which would render Target’s allegation of

   Plaintiff’s citizenship inadequate for purposes of diversity jurisdiction. See

   Taylor, 30 F.3d at 1367.

          Without additional information regarding the citizenship of Plaintiff

   Edith Schmelzer-Gonzalez, the allegations presently before the Court are

   insufficient to invoke the Court’s subject matter jurisdiction over this action. 2

   Accordingly, it is

          ORDERED:




   2       Notably, carefully ascertaining the citizenship of the parties and whether the Court has
   subject matter jurisdiction over this action is more than just an academic exercise, as is evident
   from two Eleventh Circuit cases decided in 2017. See Thermoset Corp. v. Bldg. Materials Corp
   of Am., 849 F.3d 1313, 1316-1317 (11th Cir. Mar. 2, 2017) (vacating summary judgment order
   after three years of litigation where court determined on appeal that the pleadings below had
   not sufficiently alleged the citizenship of a defendant limited liability company, and upon
   further inquiry, found that the defendant limited liability company had a non-diverse
   member); see also Purchasing Power, LLC v. Bluestem Brands, Inc., 851 F.3d 1218, 1222, 1228
   (11th Cir. Mar. 20, 2017) (discussing whether sanctions were warranted in a case where
   summary judgment was reversed on appeal after the appellate court discovered that the
   pleadings did not sufficiently allege the citizenship of the plaintiff LLC, leading to the
   realization that there was no diversity jurisdiction) (“While the requirements of diversity
   jurisdiction in this scenario are complicated, they are the law. No party in this case acted with
   bad intentions, but the result was a colossal waste of time and effort. We trust that the damage
   done to the parties' credibility, finances, and time is enough of a sanction to curb their conduct
   and to serve as a warning to future diversity jurisdiction litigants. In the end, when the parties
   do not do their part, the burden falls on the courts to make sure parties satisfy the
   requirements of diversity jurisdiction. We must be vigilant in forcing parties to meet the
   unfortunate demands of diversity jurisdiction in the 21st century.”).


                                                  -4-
Case 3:21-cv-00394-MMH-JRK Document 6 Filed 04/15/21 Page 5 of 5 PageID 117




         Defendant Target Corporation shall have until April 29, 2021, to provide

   the Court with sufficient information so that it can determine whether it has

   diversity jurisdiction over this action.

         DONE AND ORDERED at Jacksonville, Florida on April 15, 2021.




   lc27
   Copies to:
   Counsel of Record
   Pro Se Parties




                                              -5-
